Citation Nr: 0019798	
Decision Date: 07/28/00    Archive Date: 08/02/00

DOCKET NO.  97-31 478	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an effective date earlier than August 21, 
1996, for a grant of service connection for post-traumatic 
stress disorder.

2.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The veteran served on active duty from November 1968 to 
November 1971.

In a rating decision of April 1997, the Regional Office (RO) 
granted service connection (and a 30 percent evaluation) for 
post-traumatic stress disorder, effective from August 21, 
1996.  The veteran voiced his disagreement not only with the 
effective date for the grant of service connection, but with 
the 30 percent evaluation assigned for that disability.  The 
current appeal ensued.


REMAND

A VA record of hospitalization dated in September 1994 
reveals that the veteran was hospitalized at that time for 
treatment of cocaine and alcohol dependence.  The veteran's 
past psychiatric history at the time of hospital admission 
was described as "negative."  The pertinent diagnostic 
impression was of cocaine and alcohol dependence.  When the 
veteran was released from the hospital late that month, he 
was referred to "twelve step groups as well as the 257C 
after-care program."  His prognosis was noted to be 
contingent upon his active participation in the after-care 
plan.  

In late October 1996, a VA psychiatric examination was 
accomplished.  At the time of examination, the veteran stated 
that he had previously been treated at a local VA medical 
center for alcohol and cocaine dependence, but had never been 
hospitalized for "psychiatric treatment."  Reportedly, the 
veteran had received one year of outpatient treatment from 
1994 to 1995, and "used to go to a Veterans Center 10 years 
ago."  Pertinent diagnoses noted were chronic post-traumatic 
stress disorder; and cocaine and alcohol dependence, in 
sustained full remission for two years.

By a rating decision of April 1997, the RO granted service 
connection (and a 30 percent evaluation) for post-traumatic 
stress disorder, effective from August 21, 1996.

On recent VA psychiatric examination conducted in late 
November 1999, the veteran stated that, while he continued to 
suffer from post-traumatic stress disorder, he was presently 
taking no psychotropic medications.  Regarding the veteran's 
past psychiatric history, he noted that he had been an 
outpatient at the VA since 1994, receiving both outpatient 
treatment and psychologic counseling.

The veteran in this case argues that he is entitled to a 
grant of service connection for post-traumatic stress 
disorder, effective from September 13, 1994, the date of 
receipt of his original claim.  In that regard, the effective 
date of an evaluation and award of compensation based on an 
original claim, a claim reopened after final disallowance, or 
a claim for increase is the date of receipt of claim, or the 
date entitlement arose, whichever is later.  An award of 
disability compensation based on direct service connection is 
effective the date following separation from active service, 
or the date entitlement arose, if the claim is received 
within one year from separation from service, otherwise, the 
date of receipt of claim, or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400.

In the present case, the veteran's original claim for service 
connection for post-traumatic stress disorder was received on 
September 13, 1994.  At the time of the submission of that 
claim, the veteran was hospitalized at a VA medical facility 
for detoxification from alcohol and cocaine dependence.  At 
no time during that period of hospitalization was it 
indicated that the veteran suffered any symptoms consistent 
with post-traumatic stress disorder.  Indeed, during the 
course of the veteran's hospitalization, his past psychiatric 
history was described as "negative."  The records currently 
available reflect that it was not until October 29, 1996, 
that the veteran received a diagnosis of post-traumatic 
stress disorder.  Thus, based on the evidence currently of 
record, the "date entitlement arose" occurred no earlier than 
October 29, 1996, the date the veteran received his initial 
diagnosis of post-traumatic stress disorder.

However, as noted above, examination reports dated in October 
1996 and November 1999 reflect that the veteran has been in 
receipt of VA outpatient treatment and psychologic counseling 
since 1994.  It does not appear that any attempt has been 
made to obtain records of such treatment.

Pursuant to Bell v. Derwinski, 2 Vet. App. 611 (1992), VA 
medical records which are in existence are constructively of 
record and the failure of the RO or the Board to consider any 
such pertinent records might constitute clear and 
unmistakable error, even though such evidence was not 
actually in the record assembled for appellate review.  See 
also VAOPGCPREC 12-95.  In circumstances such as these, the 
Board will not speculate as to the probative value, if any, 
of VA medical records not on file.  Consequently, the Board 
concludes that a remand is necessary in order to obtain those 
records.

As an additional matter, the Board notes that, in general, 
the degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. 
West, 12 Vet. App. 119 (1999), it was held that the rule from 
Francisco does not apply where the appellant has expressed 
dissatisfaction with the assignment of an initial rating 
following an initial award of service connection for that 
disability.  Rather, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found - a practice known as "staged" 
ratings.  Since the claim for a rating in excess of 30 
percent for post-traumatic stress disorder is an appeal from 
the grant of an initial rating, the concept of "staged" 
ratings is applicable.

For the reasons stated above, this case is REMANDED for the 
following:


1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for psychiatric 
problems since his discharge from service  
The veteran should be asked to provide 
information concerning the Veterans 
Center he visited as well as the VA 
psychologic counseling he received as an 
outpatient.  After securing any necessary 
release, the RO should obtain those 
records not on file.  Even if the veteran 
does not respond, the RO should request 
copies of all records of treatment for 
the veteran, including reports of 
outpatient treatment and psychologic 
counseling, from the VA Medical Center at 
which he had been hospitalized in 1994.


2.  After undertaking any development 
deemed essential in addition to that 
requested above, the RO should then 
readjudicate the issues on appeal in 
light of any additional evidence added to 
the records assembled for appellate 
review.  The RO's decision should reflect 
consideration of the concept of "staged 
ratings" pursuant to Fenderson, supra.


If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case and 
an opportunity to respond.  The case should then be returned 
to the Board for further appellate consideration, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

